THE THIRTEENTH COURT OF APPEALS

                                    13-19-00243-CV


       Christus Spohn Health System Corporation d/b/a Christus Spohn Hospital
                               Corpus Christi–South
                                         v.
                        Cheryl Williams and Ronald Williams


                                    On appeal from the
                      94th District Court of Nueces County, Texas
                       Trial Court Cause No. 2016DCV-4437-C


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERED in accordance

with its opinion. Costs of the appeal are adjudged against appellees.

      We further order this decision certified below for observance.

February 6, 2020